Title: From John Adams to Antoine Marie Cerisier, 20 November 1783
From: Adams, John
To: Cerisier, Antoine Marie


          Sir
            London Nov. 20. 1783
          Before I left Paris I wrote you, at the Desire of the Abby De Mably, on the Subject of his Letters to me, concerning our American Constitutions,. I have heard nothing more about them. Pray be So good as to let me know what Progress you make in printing them. address your Letters to me, under Cover to Mr Joshua Johnson, on great Tower Hill, or to Mr John Stockdale, opposite Burlington House Piccadelly.
          I have been here with my son, now these 3 or four Weeks, and have found agreable Company and curious Sights enough.— I hope it will not be many Months before I see you—But I hope to hear from you first.
          Yours John Adams
        